Title: To John Adams from John Coxil, 28 December 1802
From: Coxil, John
To: Adams, John



To the Honorable Mr. JOHN Adams Former President of the United-StatesSir
Dorchester December 28st. 1802

I have been vary anxious and try‘d to send these Bricks that I engaged to you. I have obtained fair promissis from those with which I contracted to carry them, that they would be faithfull to come at those times they repeatedly set. After a multiplied series of disappointments the Bay thro’ which they must pass has frozen over which cuts off the expectation of getting them freighted, (or carried by water) very soon: Unless the ice should be torn away by a thaw, and some particular friend should be kind enough’ to rofit out a Lighter to carry them: for I am informed that lightermen have gotten home their Lighters and striped them for Winter.
Sir, I should be glad to have you take the Bricks. If you can think of any way that you can make it convenient to get them to the place you want them ... But should you send me word, on the account of my disapointing you that you should not take them I should not be offended ...
Pray Sir! Be so kind as to let me Know what you think is best to do and whether I must keep them for thee or not.
N.B. I would beg leave to inform you that I am A going on a journey in about a months time to the District of Main and some expect to tarry the remainder of the winter; It would therefore be convenient for me to contrive some way for to deliver them either before I went or not till after I return, which I trust by the leve of divine providence will be some time in the first of April near evaning. As I expect to purchase some land before I Return if I can find a place suitable for my Business of making Bricks I would prefer to deliver them before I went.
I must beg leve to Subcrible myself your Humble Servant
John Coxil